The establishment of municipal boundaries is primarily, and perhaps exclusively, a legislative function. The legislature may do this directly, by special act describing the boundaries, or it may enact general laws by which this power is delegated to appropriate local bodies or boards. But it has in some cases been made a question how far this power, which is essentially political or administrative, may be conferred upon the judicial courts. 1 Dillon Munic. Corp., 615-6. Strictly speaking, Section 1916, Rev. Gen. States., does not amount to conferring the power of establishing municipal boundaries upon the judicial branch. Rather, by it the legislature is itself providing a method for rectifying its own work — whether done directly or through delegated powers, so that where injustice has been done by the inclusion of any lands which should not reasonably and justly have been included, the same may, after due hearing, be excluded by the courts in the manner and for the reasons provided by the Act. The court acts by authority of the statute — by virtue of the same authority which directly or indirectly fixed the boundaries in the first instance. That such powers may under our Constitution be conferred upon the Circuit Court, can hardly be doubted. State v. Duval County,76 Fla. 180, 79 So. 692. The power of establishment of such boundaries being legislative and administrative in its nature, land which has once become a part of an incorporated city by virtue of a valid and constitutional *Page 873 
statute, can only be detached or excluded therefrom by the authority of a statute. 1 Dillon Munic. Corp., 622-3, Sec. 356. This of course does not raise the question of the power or duty of the courts to inquire into the constitutionality of any legislative act fixing municipal boundaries. Vast as is the legislative power in this regard, it must of course be exercised in harmony with the higher law of the Constitution. I am inclined to the opinion that Section 1916 of Rev. Gen. Stats. is a valid delegation of power, not contrary to the Constitution, and that the conclusion arrived at in the opinion of Judge Koonce, that it may apply to municipalities and their boundaries as fixed by special act, where the municipality contains less than 150 qualified electors, is correct.